DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 08/12/2021 in which claims 1, 10, 17, and 18 were amended has been entered of record.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-16, the prior art does not teach or suggest either alone or in combination a memory device and a system comprising: in response to a host read request, if the NV storage media is in a stable Vt (threshold voltage) state where the NV storage media is at thermal equilibrium, and to perform a reset read operation in response to a determination that the NV storage media is in the stable Vt state prior to servicing of the host read request, the reset read operation to perform a read operation to put the NV storage media in a state of thermal non-equilibrium where data is not to be returned to a host that sent the host read request and in combination with other limitations.

Regarding claims 17-20, the prior art does not teach or suggest either alone or in combination a method comprising: determining, in response to a host read request, if a nonvolatile (NV) storage media is in a stable Vt (threshold voltage) state where the NV storage media is at thermal equilibrium; and performing a reset read operation in response to a determination that the NV storage media is in the stable Vt state prior to servicing the host read request, the reset read Application No.: 16/709,749Examiner: Anthan TRAN Attorney Docket No.: AC2424-US-4- Art Unit: 2825operation to perform a read operation to put the NV storage media in a state of thermal non- equilibrium where data is not to be returned to a host that sent the host read request.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825